Exhibit 10.1

Michael Bailey

181 Nubble Road

York, Maine 03909

Dear Michael:

It is with great pleasure that we extend this offer of the position as President
and Chief Executive Officer of AVEO Pharmaceuticals, Inc. (the “Company”). The
following sets forth the proposed terms and conditions of your continued
employment in the new position as President and Chief Executive Officer.

1. Position. Your position will be President and Chief Executive Officer,
reporting to the Board of Directors of the Company (the “Board”). If you accept
this offer, you will commence the position of Chief Executive Officer effective
January 6, 2015. In addition, you will be elected a member of the Board
effective upon your commencement of the position of Chief Executive Officer.

2. Compensation and Benefits. Effective as of your start date as Chief Executive
Officer, your annual base salary shall be $425,000, paid semi-monthly in
accordance with the Company’s regular payroll practices and subject to
applicable tax and other withholdings. You will also be eligible to receive an
annual bonus of up to 50% of your base salary, based on achievement of
performance goals, as determined at the discretion of the Board. You will
continue to be eligible to participate in the Company’s benefits programs on the
same basis as other, similar executives, subject to and in accordance with the
terms of such plans.

3. Grant of Options. In connection with your commencement of the President and
Chief Executive Officer position the Board has granted to you a stock option
with respect to 900,000 shares of the Company’s common stock, granted under the
Company’s stock incentive plan and subject to the terms and conditions set forth
in the plan and the applicable form of option agreement. The option will become
exercisable in equal monthly installments over a period of four years commencing
on January 6, 2015 and have an exercise price equal to the fair market value of
the Company’s stock on the date of grant of such option. The option will be an
incentive stock option, as defined under the Internal Revenue Code, to the
maximum extent permitted by law.

4. Housing Assistance. Beginning with the commencement of your position as
President and Chief Executive Officer, the Company will pay you $5,000 per
month, which amount is intended to be used by you for expenses incurred to
commute to and live in the Boston area and which amount will be subject to
applicable taxes and withholdings.

5. Existing Agreements. The Severance and Change in Control Agreement, dated as
of September 13, 2010 between you and the Company, as amended by that Retention
Bonus Award and Severance Agreement letter dated February 3, 2014 (together, the
“Severance Agreement”) shall remain in full force and effect and is hereby
affirmed, ratified and continued without amendment except as specifically set
forth herein. In addition, that existing Non-Competition,



--------------------------------------------------------------------------------

Assignment of Inventions and Confidentiality Agreement dated as of September 20,
2010 (the “Confidentiality Agreement”) shall remain in full force and effect and
is hereby affirmed, ratified and continued. Nothing herein shall alter your
status as an employee at-will, and both you and the Company remain free to end
the employment relationship for any reason, at any time. This letter, together
with the Severance Agreement and the Confidentiality Agreement, constitute the
terms and conditions of your employment with the Company.

We appreciate all of your efforts on behalf of the Company and look forward to
your enhanced role in the success of the Company.

AVEO Pharmaceuticals, Inc.

Accepted and Agreed By:

 

/s/ Tuan Ha-Ngoc

Tuan Ha-Ngoc Chairman of the Board of Directors

 

/s/ Michael Bailey

Michael Bailey

President and Chief Executive Officer